 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT CHAMBERS, *

Petitioner, *

Civ. Action No. RDB-16-1238

Vv. * Crim. Action No. RDB-07-0286
UNITED STATES OF AMERICA, *

Respondent. *
* * * * Bs * * * * * * * *

MEMORANDUM OPINION

On June 16, 2008, pro se Petitioner Robert Chambers (‘Petitioner” or “Chambers’”’)
pled guilty pursuant to a plea agreement to one Count of distribution of cocaine base in
violation of 18 U.S.C. § 841. On September 4, 2008 Judge William D. Quarles! of this Court
sentenced Chambets to 180 months of imprisonment followed by three years of supervised
release. Judgment, ECF No. 60.) On September 11, 2008 Chambers appealed his sentence.
(Notice of Appeal, ECF No. 61.) On August 27, 2009 the United States Court of Appeals for
the Fourth Circuit dismissed the appeal. (ECF Nos. 69, 70.)

While imprisoned, Petitioner has periodically filed motions seeking to vacate or
otherwise amend his sentence. The motions are styled as follows: (1) a “Motion Seeking a
Reduction in Sentencing Pursuant to the Fair Sentencing Act of 2010; Amendment # 706;
Title 18 U.S.C. § 3553(a)” (ECF No: 89); (2) a “Motion under Rule 60(6)(6) of the Federal
Rules of Civil Procedure and/or a Writ of Error Pursuant to 28 U.S.C. § 1651” (ECF No.

104); (3) a “Supplemental Motion under 28 U.S.C. § 2255(f)(2-3), or Motion under 28 U.S.C.

 

‘On April 26, 2016, upon the retirement of the Honorable William 1D. Quarles, this case was reassigned to the
undersigned.

1

 
 

 

§ 2241 to Vacate, Set Aside or Correct a Sentence of a Person in Federal Custody; and/or a
Writ of Error Pursuant to 28 U.S.C. § 1651” (ECF No. 108); (4) a “Motion for Supplemental
Authority” (ECF No. 111); and (5) a “Motion to Correct a Plain Error” (ECF No. 112.)

The parties’ submissions have been reviewed, and no hearing is necessary. See Local
Rule 105.6 (D. Md. 2016). For the foregoing reasons, Petitioner’s Motion Seeking a Reduction
in Sentencing Pursuant to the Fair Sentencing Act of 2010; Amendment # 706; Title 18 U.S.C.
§ 3553(a) (ECF No. 89) is DENIED; Petitionet’s Motion under Rule 60(b)(6) of the Federal
Rules of Civil Procedure and/or a Writ of Error Pursuant to 28 U.S.C. § 1651 (ECF No. 104)
is DENIED; Supplemental Motion under 28 U.S.C. § 2255(f) (2-3), or Motion under 28 U.S.C.
§ 2241 to Vacate, Set Aside or Correct a Sentence of a Person in Federal Custody; and/or a
Writ of Error Pursuant to 28 U.S.C. § 1651 (ECF No. 108) is DENIED; Petitioner’s Motion
for Supplemental Authority (ECF No. 111) is DENIED; and Petitioner’s Motion to Correct

a Plain Error (ECF No. 112) is DENIED.

BACKGROUND

On June 13, 2008, Chambers pled guilty before Judge William D. Quarles of this Court
to distribution of crack cocaine, in violation of 18 U.S.C. § 841. (ECF No. 53.) In his plea
agreement, Petitioner stipulated that he qualified as a career offender pursuant to U.S.S.G. §
4B1.1. (Plea Agreement 3, ECF No. 54.) Prior to sentencing, the United States Probation
Office completed a presentence investigation report (“PSR”) which indicated that Chambers
qualified as a career offender under the United States Sentencing Guidelines based on multiple
felony drug convictions and multiple convictions for violent crimes including kidnapping,

assault with intent to murder, and armed robbery. See United States Sentencing Guidelines
 

Manual § 4B1.1 (0S. Sentencing Comm’n 2007) (U.S.S.G.); (see a/so Sentencing Tr. 2:15-3:3,
ECF No. 65.) Taking into account his acceptance of responsibility, the PSR recommended an
adjusted offense level of 30 and a criminal history category of VI, producing an advisory
guideline range of 168-210 months imprisonment.

During the sentencing hearing, the parties presented arguments concerning the
approptiate sentence. The Government recommended a sentence within the applicable -
Guideline range of 168 to 210 months. (Jd at 3:10-19.) During the sentencing hearing,
Chambers’ counsel acknowledged that he qualified as a career offender, but sought a sentence
falling below the Guideline range based in part on his military service and drug addiction. (Id.
at 7:17-21.) Taking into account both Chambers’ military service and entire criminal history,
this Court sentenced Chambers to 180 months imprisonment followed by a three-year term
of supervised release. ([d. at 20:17-21:6; Judgment, ECF No. 60.)

Petitioner has launched a volley of challenges to his sentence. On September 11, 2008
he appealed this Court’s Judgment to the United States Court of Appeals for the Fourth
Circuit, and the Court dismissed the appeal. (ECF Nos. 60, 68, 69.) On September 7, 2011,
Petitioner filed a Motion for Reduction in Sentence. (ECF No. 89.) On April 25, 2016
Petitioner filed another motion challenging his sentence, which he styled as a “Motion under
Rule 60(b)(6) of the Federal Rules of Civil Procedure and/or a Writ of Error Pursuant to 28
U.S.C. § 1651.” (ECF No. 104.) On May 3, 2016, shortly after this case was reassigned to the
undersigned, this Court issued an Order directing the Government to respond to both

Motions. (4) Subsequently, Chambers filed a “Supplemental Motion” seeking relief pursuant

to, enter aka, 28 U.S.C. § 2255. (ECF No. 108.) On June 23, 2016, the Government filed its

 
Response (ECF No. 109.) The Petitioner has submitted a Reply (ECF No. 110) and two
additional Motions, styled as follows: a Motion for Supplemental Authority (ECF No. 111)
and a Motion to Correct a Plain Error (ECF No. 112.) The Government has not filed a

Response to these latter motions.

STANDARD OF REVIEW

Documents filed pro se are “liberally construed” and are “held to less stringent standards
than formal pleadings drafter by lawyers.” Erikson v. Pardus, 551 U.S. 89, 94 (2007) (citation
omitted), As further explained below, Petitioner seeks relief pursuant to two statutes: 28
USS.C. § 3582(c)(2) and 28 U.S.C. § 2255.

I. Motion to Reduce Sentence Pursuant to 28 U.S.C. § 3582(c)(2).

Petitioner’s self-styled “Motion for Reduction in Sentence” is best construed as a
Motion to Reduce Sentence Pursuant to 28 U.S.C. § 3582(c)(2). (See Pet. Mot. for Reduction
in Sentence 4, ECF No. 89 (“At issue here is whether § 3582(c)(2) permits a reduction in the
petitioner’s sentence ...”)) 28 U.S.C. § 3582(c)(2) presents an exception to the general rule
that a court “may not modify a term of imprisonment once it has been imposed.” United States
v. Martin, 916 F.3d 389, 395 (4th Cir. 2019) (quoting 18 U.S.C. § 3582(c) (2018)). To determine
whether to reduce a defendant’s sentence pursuant to this statute, courts conduct a “two-step
inquiry.” United States v. Peters, 843 F.3d 572, 574 (4th Cir. 2016). First, courts must determine
whether the defendant is eligible for a sentence reduction. “Section 3582(c)(2) permits a
reduction only if (1) the defendant’s ‘term of imprisonment [was] based on a sentencing range
that has subsequently been lowered by the Sentencing Commission,’ and (2) the reduction ‘is

consistent with applicable policy statements issued by the Sentencing Commission.” Id.

4
(quoting § 3582(c)(2)). The applicable policy statements, which are found in Section 1B1.10
of the Guidelines, permit sentence reductions only when the relevant Guidelines amendment
is both retroactively applicable and has “the effect of lowering the defendant’s applicable
guideline range.” U.S.8.G. § 1B1.10(a)(2)(B). Second, having determined that the defendant
is eligible, the Court must consider the factors set forth in Section 3553(a) “to the extent that
they are applicable.” Jd. (quoting § 3582(c)(2)). Ultimately, the decision to reduce a defendant's
sentence is within this Court’s discretion. United States v. Smalls, 720 F.3d 193, 195 (4th Cir.

2013).
II, Motion Pursuant to 28 U.S.C. § 2255.

Under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set aside or correct his
sentence where: (1) “the sentence was imposed in violation of the Constitution or laws of the
United States,” (2) the court lacked “jurisdiction to impose the sentence, . . . [(3)] the sentence
was in excess of the maximum authorized by lav, or [(4) the sentence] is otherwise subject to
a collateral attack.” 28 U.S.C. § 2255(a). “If the court finds ... that the sentence imposed was
not authorized by law or otherwise open to collateral attack, or that there has been such a
denial ot infringement of the constitutional rights of the prisoner as to render the judgment
vulnerable to collateral attack, the court shall vacate and set the judgment aside and shall
discharge the prisoner or resentence him or grant a new trial or correct the sentence as may

appear approptiate.” 28 U.S.C. § 2255(b).

The scope of a § 2255 collateral attack is far narrower than an appeal, and a “collateral

challenge may not do service for an appeal.” Foster v. Chatman, 136 8.Ct. 1737, 1758 (2016)
(quoting United States v. Frady, 456 U.S. 152, 165 (1982)). Thus, procedural default will bar
consideration under § 2255 of any matters that “could have been but were not pursued on
direct appeal, [unless] the movant .. . show[s] cause and actual prejudice resulting from the
errors of which he complains.” United States v. Pettiford, 612 F.3d 270, 280 (4th Cir. 2010) (citing

United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999)).

ANALYSIS

Chambers challenges his sentence on three grounds. First, Chambers claims that he is
entitled to a recalculation of his sentence in light of the sentencing reforms associated with
crack cocaine offenses promulgated under the Fair Sentencing Act of 2010 (“FSA”), Pub. Law.
No. No. 111-200, 124 Stat. 2372, and amendments to the Sentencing Guidelines promulgated
by the United States Sentencing Commission. (ECF No. 89.) Second, Petitioner argues that
the residual clause appearing in the career offender provision of the Sentencing Guidelines is
unconstitutionally vague. (ECF Nos. 104, 108.) Finally, Petitioner contends that his prior
Maryland drug offenses do not support his career offender designation. (ECF Nos. 111, 112.)
For the reasons stated herein, all of these contentions are meritless.

I. Construction of Motions.

Before turning to the substance of Petitioner’s arguments, this Court must first clarify
the proper construction of his Motions. Petitioner has styled his five pending motions in a
ctude fashion, invoking numerous statutory provisions including: the Fair Sentencing Act of
2010 (“FSA”), Pub. Law. No. 111-200, 124 Stat. 2372; 18 U.S.C. § 3553(a); Rules 52(b) and
60(b) (6) of the Federal Rules of Civil Procedure; and 28 U.S.C. §§ 1651, 2241, and 2255. None

of these motions are appropriately styled. It is the Motion’s subject matter, not its title, that

6

 
BO

controls this Court’s analysis. See Calderon v. Thompson, 523 U.S. 538, 553, 118 S. Ct. 1489
(1998); see also Castro v. United States, 540 U.S. 375, 382-83, 124 S. Ct. 786 (2003) (noting that a
court may techaractetize a pro se litigant’s pleadings to “create a better correspondence
between the substance of the claim and its underlying legal basis”). A Motion which challenges
the validity of a conviction or sentence is best construed as raised pursuant to Section 2255.
See, 2.., Martin v. United States, No. RDB-04-0029, 2018 WL 1626578, at *2 (D. Md. Apr. 4,
2018) (construing motion under § 2255 because it challenged the legality of the petitioner’s
criminal sentence).

As previously indicated in this Court’s Order of May 3, 2016, this Court shall construe
the pending “Motion under Rule 60(b)(6), Federal Rules of Civil Procedure; and/or Writ of
Error Pursuant to 28 U.S.C. § 1651” (ECF No. 104) as a Motion to Vacate, Set Aside or
Correct Sentence under § 2255 because it challenges the validity of Petitioner’s sentence.
Petitioner’s “Supplemental Motion” (ECF No. 108), which explicitly invokes 28 U.S.C. § 2255
among other provisions, is also best construed as a Motion to Vacate, Set Aside or Correct

Sentence under § 2255 because it, too, challenges the validity of his sentence. Petitioner’s

 

“Motion for Supplemental Authority’ (ECF No. 111) provides additional arguments
supporting his contention that his sentence was improper, and is accordingly construed as an
amendment to Petitioner’s earlier filings.

Petitionet’s most recent filing, a “Motion to Correct a Plain Error” is brought pursuant
to Rule 52(b) of the Federal Rules of Criminal Procedure. Rule 52(b) provides that “a plain

error that effects substantial rights may be considered even though it was not brought to the

court’s attention.” Fed. R. Cim P. 52(b). This standard is inapplicable to post-conviction

 
 

 

sentencing challenges. Wééson v. United States, PJIM-03-457, 2018 WL 1071024, at *1 (D. Md.
Feb. 27, 2018) (citing United States v. Frady, 456 U.S. 152, 164 (1982)), Rather than summarily
dismiss this Motion based on Chambers’ misapprehension of the applicable legal standard,
this Court construes the Motion as supplementing the arguments presented in his earlier

filings.?

Only Petitioner’s first Motion (ECF No. 89) challenges his sentence under an
independent statutory basis. The Motion explicitly invokes § 3582(c)(2), under which a
petitioner may seek the recalculation of his sentence on certain narrow grounds. See Pet. Mot.
for Reduction in Sentence 4, ECF No. 89 (“At issue here is whether § 3582(c)(2) permits a
reduction in the petitioner’s sentence ....”)) Accordingly, although this Motion is styled as

brought “pursuant to” the FSA and other provisions, it is construed as a § 3582(c)(2) Motion.

II. Petitioner is not Entitled to a Recalculation of his Sentence under the Fair
Sentencing Act (“FSA”) or Amendments to the Sentencing Guidelines.

Petitioner argues that his sentence must be reduced based on the application of the
Fair Sentencing Act of 2010 (“FSA”). (ECF Nos. 89, 104.) Congress enacted the Fair
Sentencing Act of 2010 (“FSA”), Pub. Law. No. No. 111-200, 124 Stat. 2372, in an effort to
reduce the disparities between sentences imposed for cocaine base (or “crack”) cocaine
offenses and those imposed for powder cocaine offenses. Uxited States v. Schuyler, ELH-98-

259-13, 2013 WL 1707895, at *2 (D. Md. Apr. 19, 2013) (explaining the purpose and history

 

2 Ordinarily, this Court must provide Petitioner with advance notice of its intent to construe a Motion as
brought pursuant to § 2255. Castro », United States, 540 U.S. 375, 383, 124 S. Cr. 786 (2003). As Petitioner has
himself explicitly invoked § 2255 in a prior motion, however, Castre’s mandate is inapplicable. See United States
», Baker, 748 F. App’x 548 (4th Cir. 2019) (per curiam) (explaining that such notice is not required when the
petitioner has previously filed a § 2255 motion).
 

of the FSA). “Among other things, the FSA reduced the statutory minimum sentences for
crack cocaine offenses by increasing the quantity of crack cocaine necessary to trigger the
minimums.” United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). The law may only be
applied retroactively to offenders who committed an offense prior to August 3, 2010 but were
sentenced after that date. Darsey » United States, 567 U.S. 260, 273, 132 S. Ct. 2321 (2012);
Black, 737 F.3d at 284 (“In essence the [Dorsey] Court held that the FSA should be applied
prospectively to all sentences imposed after the Act’s effective date of August 3, 2010.”).

The FSA’s changes to the mandatory minimums associated with crack cocaine offenses
have no bearing on Chambers’ sentence. Chambers’ crime of distribution of cocaine base
took place on February 15, 2007. Judgment, ECF No. 60.) His sentence was imposed on
September 4, 2008. (id) This occurred well before the FSA became effective on August 3,
2010. Accordingly, Chambers’ sentence remains undisturbed by the FSA.

Chambers additionally argues that Amendment 706 to the Sentencing Guidelines
watrants a recalculation of his sentence. Amendment 706, which became effective November
1, 2007, lowers by two offense levels the sentencing ranges associated with crack offenses
undet U.S.8.G. § 2D1.1. The Sentencing Commission has bestowed Amendment 706 with
retroactive effect. Usted States v. Brewer, 520 F.3d 367, 373 (4th Cir. 2008). As this Court has
held, however, Amendment 706 has no effect on sentences calculated based on a career
offender designation. See Pariag v. United States, RDB-09-0404, 2010 WL 4054261, at *2-3 (D.
Md. Oct. 14, 2010) (holding that Amendment 706 is inapplicable to defendants sentenced as
career offenders) (citing United States v. Plater, 322 F. App’x 353 (4th Cir. Apr. 22, 2009) (per

curiam); see also United States v. Bronson, 267 F. App’x 272 (4th Cir. 2008) (per curiam) (holding
 

that Amendment 706 was “ultimately of no consequence because calculation of [defendant’s]
base offense level was driven by the career offender designation”).

In this case, Chambers is ineligible for a sentencing reduction because his sentence was
based on his cateer offender status, not the provisions of § 2D1.1. The Plea Agreement
Chambers signed explicitly acknowledges that “the applicable base level would ordinarily be a
level 16, pursuant to U.S.S.G. § 2D1.1(c)(12), but because the Defendant is a career offender,
pursuant to U.S.S.G. § 4B1.1(b)(C) his base offense level is 32 and his criminal history category
VI.” (Plea Agreement 3.) During sentencing, this Court granted a two-level downward
adjustment to Petitioner’s offense level, resulting in an offense level of 30 and a criminal
history category of VI. (Sentencing Tr. 19:2-3.) This produced an advisory guideline range of
168 to 210 months. During sentencing, both parties acknowledged that Plaintiff was a career

offender under the Guidelines. (Sentencing Tr. 3:10-11; 7:17-18.) Noting Plaintiffs lengthy

criminal history, including “drug felonies” and “armed robberies, kidnapping, and of course ©

the assault with intent to murder,” this Court imposed a sentence of 180 months
imprisonment followed by a three-year term of supervised release and a $100 special
assessment. ([d at 19:7-21:6.) This record reveals that Chambers’ Guideline range was
determined based on the application of U.S.S.G. § 4B1.1. As Amendment 706 only affects
Guideline ranges determined by § 2D1.1, it does not provide any basis for a sentencing

reduction. Accordingly, Chambers’ Motion Seeking a Reduction in Sentence is DENIED.?

 

3 To the extent that Petitioner also seeks to invoke Amendment 750 or other Guidelines amendments
promulgated in connection with the FSA, this same analysis applies. United Stater v. Reed, 482 F. App’x 785 (4th
Cir. 2012) (per curiam) (holding that Amendment 750 had no effect on Guidelines range established as a result
of the career offender provision of the Sentencing Guidelines).

10

 

 
 

 

III. Petitioner Was Correctly Classified as a Career Offender Based on His Prior
Controlled Substance Convictions.

In his “Supplemental Motion” brought pursuant to 28 U.S.C. § 2255 (ECF No. 108),
Chambers argues that this Court erred by sentencing him as a career offender in light of the
Supreme Court’s ruling in Jobnson v. United States, 135 3. Ct. 2551 (2015). In fobnson, the
Supreme Court held that the residual clause of the Armed Career Criminal Act of 1984
(“ACCA”), 18 US.C. § 924(e)(2)(b) Gi), was unconstitutionally vague. The Sentencing
Guidelines include an identical clause. United States Sentencing Guidelines Manual §
4B1.2(a)(2) (U.S. Sentencing Comm’n 2007). This clause, however, is not similarly susceptible
to vagueness challenges because “[ujnlike the ACCA .. . [the Sentencing Guidelines} merely
guide the exercise of the court’s discretion in choosing an appropriate sentence within the
statutory range.” Beckles v. United States, 137 8. Ct. 886, 892 (2017).

Applying Becks, this Court has repeatedly rejected the precise argument Chambers
raises. See Barham v. United Siates, No. RDB-14-0224, 2018 WL 4853255, at *1 (D. Md. Oct. 5,
2018) (rejecting petitioner’s contention that this Court must reassess his career offender status
in light of Johnson); Alten v. United States, No. RDB-15-0938, 2017 WL 6336597, at *4 (D. Md.
Dec. 12, 2017) (reiterating the holding of Beckés and rejecting petitioner’s claim that the
residual clause of § 4B1.2(a)(2) is unconstitutionally vague). As in these prior cases, the
Supreme Court’s holding in Beckés forecloses Chambers’ contention. There is no dispute that
Chambers was sentenced pursuant to the career offender provision of the Guidelines. As
Beckées held, this provision is not susceptible to Chambers’ vagueness challenge. Accordingly,

Johnson offers Chambers no recourse.

11

 
 

Alternatively, even if Petitioner does not qualify as a career offender by virtue of the
residual clause, his history of drug offenses provides ample support for this designation. To
qualify as a career offender under the Guidelines, a defendant must be (1) at least 18 years old
at the time of the instant offense, (2) the instant offense is a felony crime of violence or
controlled substance offense, and (3) the defendant has at least two prior felony convictions
of either crime of violence or a controlled substance offense. U.S.S.G. § 4B1.1. The Guidelines
define the term “controlled substance offense” as “an offense under federal or state law,
punishable by imprisonment for a term exceeding one year, that prohibits the manufacture,
import, export, distribution, or dispensing of a controlled substance (or a counterfeit
substance) or the possession of a controlled substance (or a counterfeit substance) with intent
to manufacture, import, export, distribute, or dispense.” U.S.8.G. § 4B1.2.

In this case, Petitioner has three prior convictions which satisfy this definition: (1) a
2000 conviction for possession with intent to distribute heroin (Baltimore City Circuit Court
Case No. 299173015), (2) a 2000 conviction for unlawful manufacture/distribution of heroin
(Baltimore City Circuit Court Case No. 200153006), and (3) a 2004 conviction for possession
with intent to distribute heroin (Baltimore City Circuit Court Case No. 104043015). These
three convictions alone establish that Chambers is a career offender within the meaning of

U.SS.G. § 4B1.1, irrespective of the applicability of the residual clause.4

IV. Petitioner is not Entitled to Relief under United States v. Mathis and related
cases.

 

4 Petitioner repeatedly invokes United Stater v. Holloway, 68 F. Supp. 3d 310, 310-17 (E.D.N-Y. 2014) as an
alternative basis for altering his sentence. In Hoéoway, the Government indicated that it did not oppose an
order vacating two or more “stacked” charges which resulted in a sentence exceeding 57 years imprisonment.
Holloway, 68 F. Supp. at 313-15. This case has no relevance here, as the Government opposes Petitionet’s
requested relief,

12

 
While his original motions were pending, Chambers filed a “Motion for Supplemental
Authority” (ECF No. 111) and a “Motion to Correct a Plain Error,” (ECF No. 112.) Both
Motions seek a modification of his sentence in light of Mathis v. United States, 136 S. Ct. 2243
(2016) and: United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016). Specifically, Petitioner contends
that his Maryland drug offenses for possession with intent to distribute are not “controlled
substance offenses” under the Sentencing Guidelines and consequently cannot support his
career offender designation. The arguments presented in these Motions fail for two reasons.
First, challenges to an allegedly mistaken career offender designation are generally not
cognizable under § 2255. Second, even if Petitioner’s arguments were cognizable, Petitioner’s
Maryland drug convictions clearly support his career offender classification.

A. Petitioner’s arguments are not cognizable under Section 2255.

Petitioner argues that his Maryland drug convictions cannot support his career offender
status, invoking Mathis v. United States and a series of opinions issued by the United States
Court of Appeals for the Fifth Circuit including United States v. Hinke. In Mathis, the Supreme
Court reaffirmed that courts must employ the categorical approach—looking only to the
elements of the offense, not the facts-—-to determine whether a prior state conviction qualifies
as a predicate offense under the Armed Career Criminal Act. 136 8. Ct. at 2251. In Hink&gd,
the Fifth Circuit discussed Mathis and concluded, on direct appeal, that a defendant’s Texas
criminal convictions did not qualify as a “controlled substance offense” as defined by the
Sentencing Guidelines. 832 F.3d at 576. Because this finding potentially invalidated his career

offender status, the Court remanded for resentencing. Id. at 576-77. Extrapolating from these

13

 

 
 

cases, Chambers argues that his Maryland drug offenses cannot support his career offender
designation.

Chambers’ argument is not cognizable under Section 2255, which opens a prisoner’s
sentence to only limited avenues of attack. See 28 U.S.C. § 2255(a). This Court lacks authority
to review sentencing defects raised in a § 2255 motion which are neither constitutional nor
jurisdictional, unless they amount to “a fundamental defect which inherently results in a
complete miscarriage of justice.” United States v. Foote, 784 F.3d 931, 936 (4th Cir. 2015)
(quoting Davis ». United States, 417 U.S. 333, 346, 94 S. Ct. 2298 (1974)). Absent a claim of
actual innocence, ‘‘a mistaken career offender designation is not cognizable on collateral
review.” Stewart v. United States, No. ELH-13-262, 2017 WL 2361089, at *2 (D. Md. May 31,
2017) (quoting United States v. Newbold, 791 F.3d 455, 459 (4th Cir. 2015)).

This Court has previously rejected arguments that Mathis and Hink/e provide a basis
for vacating, setting aside, or correcting a sentence under § 2255. In Curtin v. United States,
TDC-14-0467, 2018 WL 3611050, at *4 (D. Md. July 27, 2018), a petitioner invoked Mathis

and Hinkk to support his argument that he was erroneously classified as a career offender

 

based on his prior Maryland convictions for possession with intent to distribute controlled
substances. 2018 WL 3611050, at *2. This Court determined that these decisions offered him
no recourse on collateral review, reasoning that the petitioner had not alleged that he was
“actually innocent” of the predicate drug offenses which he claimed were improperly
employed to enhance his sentence, but rather that case law post-dating his sentence arguably
rendered his career offender classification improper. Id. Such arguments were foreclosed by

Fourth Circuit precedent which precludes collateral challenges to a career offender

14
designation. Id; see also United States v. Henry, 3:15CR162, 2018 WL 2015811, at *1-2 (E.D. Va.
Apr. 30, 2018) (holding that petitioner’s argument that he was improperly categorized as a
career offender in light of Maths was not cognizable under § 2255); Best », United States, No.
1:16CV242, 2017 WL 3726437, at *1 (M.D.N.C. July 6, 2017) (same).

Petitioner’s motions must be rejected because they challenge his career offender
designation on an impermissible basis. In this case, as in Curtin, Petitioner invokes Mathis and
Hinkle to argue that this Court improperly determined that he was a career offender. Here, as
in Curtin, Petitioner argues that his Maryland drug convictions do not qualify as controlled
substance offenses. These atpuments were soundly rejected in Cywrtiz and in other decisions
within this Circuit. They are simply not cognizable under § 2255 and must be rejected.

B. Even if Petitioner’s claims were cognizable, they would fail on the merits.

Even if Petitioner’s arguments were properly presented, they nevertheless fail on the
merits because Maryland’s possession with intent to distribute statute is not broader than the
Guidelines definition of controlled substance offense. In Hink#, upon which Chambers relies,
the United States Court of Appeals for the Fifth Circuit concluded that a Texas statute did not
qualify as a “controlled substance offense” under the Sentencing Guidelines’ career offender
provision. 832 F.3d at 576. The statute at issue provided that a person committed an offense
if he or she “knowingly manufactures, delivers, or possesses with intent to deliver a controlled
substance.” Jd. at 572 (citing Tex. Health & Safety Code § 481.112(a) (West 2009)). Unlike
the Guidelines definition of “controlled substance offense,’ however, Texas law defined the
term “deliver” as encompassing the act of “offering to sell.” Id Applying the categorical

apptoach outlined in Mathis, the Court concluded that a conviction under this statute did not

15
 

qualify as a “controlled substance offense” because, by including “offering to sell” within the
definition of “deliver,” the statute criminalized a broader swath of conduct than the Guidelines
contemplated. Id. at 576-77.

Unlike the statute at issue in Hink, however, Chambers’ drug convictions under Md.
§ 5-602 fit neatly within the Guidelines’ definition of “controlled substance offense.” See Md.
Code Ann, Crim. Law § 5-602 (West 2017). To violate § 5-602, a person must “distribute or
dispense a controlled dangerous substance; or possess a controlled dangerous substance in
sufficient quantity reasonably to indicate under all citcumstances an intent to distribute or
dispense a controlled dangerous substance.” Id. As this language closely tracks the Guidelines
definition, this Court has recently held that convictions under § 5-602 may serve as predicate
offenses for purposes of a career offender designation. See Fleming v. United States, No. RDB-
14-0400, 2018 WL 6394502, at *4 (D. Md. Dec. 6, 2018); Curtin, 2018 WL 3611050, at *5 (D.
Md. July 27, 2018); see also United States v. Wilson, 595 F. App’x 193, 195 (4th Cir. 2014) (per
curlam) (noting that § 5-602 “clearly qualifies as a predicate ‘controlled substance offense”’).
Accordingly, even if Chambers’ arguments had been properly presented to this Court, they
would fail because his Maryland state drug convictions clearly qualify as “controlled substance

offenses” under the Guidelines.

CONCLUSION

For the reasons stated above, Petitioner’s Motion Seeking a Reduction in Sentencing
Pursuant to the Fair Sentencing Act of 2010; Amendment # 706; Title 18 U.S.C. § 3553(a)
(ECF No. 89) is DENIED; Petitioner’s Motion under Rule 60(b)(6) of the Federal Rules of

Civil Procedure and/or a Writ of Error Pursuant to 28 U.S.C. § 1651 (ECF No. 104) is
16
DENIED; Supplemental Motion under 28 U.S.C. § 2255(f)(2-3), or Motion under 28 U.S.C.
§ 2241 to Vacate, Set Aside or Correct a Sentence of a Person in Federal Custody; and/or a
Writ of Error Pursuant to 28 U.S.C. § 1651 (ECF No. 108) is DENTED; Petitionet’s Motion
for Supplemental Authority (ECF No. 111) is DENIED; and Petitioner’s Motion to Correct
a Plain Error (ECF No. 112) is DENIED.

Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255,
the court is required to issue or deny a certificate of appealability when it enters a final order
adverse to the applicant. A certificate of appealability is a “jurisdictional prerequisite” to an
appeal from the court’s earlier order. United Siates v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).
A certificate of appealability may issue “only if the applicant has made a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies
petitioner’s motion on its merits, a petitioner satisfies this standard by demonstrating that
reasonable jurists would find the court’s assessment of the constitutional claims debatable or
wrong. See Sack v. McDaniel, 529 U.S. 473, 484 (2000); see alta Miller-El v. Cockrell, 537 U.S. 322,
336-38 (2003). Because reasonable jurists would not find Chamber’s claims debatable, a

certificate of appealability is DENIED.

Dated: June 20, 2019

LLP. Bad

Richard D. Bennett
United States District Judge

 

1?

 
